Citation Nr: 0942746	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-31 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for type 2 diabetes 
mellitus, currently rated as 20 percent disabling.

2.  Entitlement to specially adapted housing.

3.  Entitlement to a special home adaptation grant.  

(There is a separate remand regarding the issue of 
entitlement to reimbursement of unauthorized medical expenses 
for medical treatment rendered on December 14, 1998, that was 
sent to the VAMC.)


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to 
November 1970 and from March 1972 to October 1988.  He also 
served a period of active duty for training from June 1960 to 
February 1961.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2005 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Columbia, South Carolina which in part denied an increased 
rating for diabetes mellitus.  Other issues also appealed, 
specifically entitlement to service connection for peripheral 
neuropathy of both feet and for impotence, were granted in 
full in an August 2008 Decision Review Officer (DRO) 
decision.  Thus these issues are no longer before the Board.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran testified at the RO at a hearing held before a 
DRO in March 2006.  A transcript of this hearing is of 
record.  

During the pendency of this appeal the RO, in a December 2007 
rating decision, denied entitlement to specially adapted 
housing and to a special home adaptation grant.  The Veteran 
has perfected an appeal of this rating and in his February 
2009 VA form 9, has requested that a hearing be held before a 
member of the Board at the RO (Travel Board).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in February 2009, the Veteran submitted a VA 
Form 9, substantive appeal of the issues of entitlement to 
specially adapted housing and special home adaptation grant, 
wherein he requested a Travel Board hearing.  He also checked 
off in this substantive appeal that he wanted to appeal all 
issues listed on the statement of the case and any statements 
of the case.  Although his Travel Board hearing request is in 
response to the specially adapted housing issues that were 
denied in the January 2009 statement of the case, he also 
appears to implicitly be requesting to provide testimony at 
the Travel Board in regards to the other pending claims on 
appeal.  

While he did offer testimony at a DRO hearing in regards to 
his diabetes mellitus, he is entitled to testify at a Travel 
Board before a Veterans Law Judge regarding this issue as 
well as for the specially adapted housing issue.  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.  

Prior to affording the Veteran the opportunity to testify 
regarding all the claimed issues at a Travel Board, there is 
additional development that is necessary.

As to the issue of entitlement to specially adapted housing 
and special housing adaptations, the Board is aware of the 
existence of a temporary folder that contains adjudicatory 
actions, and possibly evidence pertaining to this matter.  As 
the temporary folder's contents could be pertinent not only 
to this issue, but also to the other issues on appeal, the 
AOJ must ensure that its contents are associated with the 
claims folder prior to the scheduling of the Travel Board 
hearing.

As to the increased rating issue for diabetes, given the need 
to develop these other matters prior to scheduling the 
hearing, and in light of the most recent diabetes examination 
being 3 years old, the Board finds that additional evidence 
should be obtained to ascertain the current severity of the 
Veteran's diabetes mellitus, to include the scheduling of a 
new examination.  

Additionally, the Board notes that the record presently lacks 
a letter addressing the VA's duty to notify and assist for 
the claims for entitlement to specially adapted housing and 
special housing adaptations.  Thus corrective notice is 
needed that addresses these issues.

Accordingly this matter is REMANDED for the following:

1.  The AOJ must review the entire claims 
file and ensure that all notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 
38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009) and 38 C.F.R. 
§ 3.159 (2009) is fully satisfied. 

(a) In particular, VA must send the 
appellant a corrective notice, addressing 
entitlement to specially adapted housing 
and entitlement to a special home 
adaptation grant that (1)informs him of 
what he needs to provide; (2) what 
information VA has or will provide; and 
(3) request or tell the Veteran to 
provide any evidence in his possession 
that pertains to these claims.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
issues on appeal.

2.  The AOJ should also obtain and 
associate any temporary file it has in 
conjunction with the claim for 
entitlement to specially adapted 
housing/special housing adaptation grant.  
If the records are not available, that 
fact should be entered in the claims 
file.

3.  The AOJ should again contact the 
Veteran and ask that he identify all 
sources of treatment for diabetes 
mellitus since his March 2007 VA 
examination.  He should also be asked to 
identify any sources of evidence that 
would support his claim for entitlement 
to specially adapted housing/special 
housing adaptation grant.  He should be 
asked to furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private or non-VA government treatment 
records are not successful, the AOJ 
should inform the Veteran of the non-
response so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claims.  38 C.F.R. 
§ 3.159 (2009).

4.  After completion of the above, the 
AOJ should schedule the Veteran for a VA 
examination(s) to determine the nature 
and extent of his service- connected 
diabetes mellitus, type II.  The examiner 
is to assess the nature and severity of 
the Veteran's service- connected diabetes 
mellitus, type II, in accordance with the 
latest AMIE worksheet for rating diabetes 
mellitus, type II.  The examiner should 
perform any tests or studies deemed 
necessary for accurate assessments.  The 
claims file must be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should give detailed clinical findings of 
the symptomatology attributable to the 
Veteran's service-connected diabetes 
mellitus, type II, and provide an opinion 
as to the specific extent and severity of 
the appellant's disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
the disability, including precipitating 
and aggravating factors.  The examiner 
should clearly outline the rationale and 
discuss the medical principles involved 
for any opinion expressed. If the 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.  

5.  Following completion of the above 
development, the AOJ should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case (SSOC), which 
reflects consideration of all additional 
evidence received.  It must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

6.  Thereafter following the completion 
of the above, to include the issuance of 
the SSOC cited above, the AOJ should 
schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge, with 
appropriate notification to the Veteran 
and his representative.  A copy of the 
notice to the Veteran of the scheduling 
of the hearing should be placed in the 
record.

7.  After the hearing is conducted, or if 
the Veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.  

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


